Citation Nr: 0602693	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  01-08 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for claimed peptic 
ulcer disease.  

2.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1973.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2003 and August 2004.  Each time, 
it was remanded for further development.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested peptic ulcer 
disease or GERD in service or for many years thereafter.  

2.  The veteran is not shown to have peptic ulcer disease 
that is due to any event or incident of his active service.  

3.  The currently demonstrated GERD is not shown to be due to 
any event or incident of the veteran's period of active 
service.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by a peptic ulcer due to disease or injury that was incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The veteran's disability manifested by GERD is not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in April 2001 and in October and December 
2004, the RO notified the veteran of the information and 
evidence necessary to substantiate a claim for VA benefits.  

In particular, the RO informed the veteran that in order to 
establish service connection for a particular disability, the 
evidence had to show the following:  1) that the veteran had 
had an injury in military service or that he had a disease 
that began in or was made worse by military service; or that 
there was an event in service which caused injury or disease; 
2) that the veteran had current physical or mental 
disability; and 3) that there was a relationship between the 
current disability and an injury, disease, or event in 
service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO noted that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

In the Statement of the Case, issued in October 2001; in the 
Supplemental Statements of the Case (SSOC's), issued in 
January 2004 and August 2005; and in copies of the Board's 
remands, the veteran and his representative were informed of 
the evidence needed to establish the benefits sought.  
Indeed, the SSOC's set forth the relevant text of 38 C.F.R. 
§ 3.159.  

The SOC and the SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  

In this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  

Indeed, in its letters of October and December 2004, the RO 
requested that the veteran provide a detailed treatment 
history, including the full names, addresses, and dates of 
service, for any stomach or digestive disorder.  However, to 
date, the veteran has not responded to those requests.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there can be no prejudice to the veteran due to a 
failure to assist him with his service connection claims of 
service connection for ulcer disease or GERD.  See Mayfield 
v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as peptic ulcer, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  


A.  GERD

During his service entrance examination in April 1972, the 
veteran responded in the affirmative, when asked if he then 
had, or had ever had, frequent indigestion.  However, the 
physical examination revealed that his abdomen and viscera 
were normal.  

Indeed, the veteran's service medical records, including the 
report of his November 1973 service separation examination, 
are negative for any complaints or clinical findings of GERD.  

The medical records from Chapin Family Practice, the Pinner 
Clinic, the Columbia VA Medical Center, and the Social 
Security Administration reflect the veteran's treatment from 
November 1987 through November 2004.  

While they show a diagnosis of GERD and prescriptions for 
Zantac and Prilosec, they are negative for any competent 
evidence of a relationship to service.  

Indeed, following a VA gastroenterologic examination in 
January 2003, the examiner noted that it was unlikely that 
the veteran's GERD was first manifested in service, because 
he was never seen for a stomach condition on active duty.  

The only evidence to the contrary comes from the veteran.  As 
a layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  Absent such 
evidence, service connection is not warranted.  


B.  Peptic Ulcer Disease

A careful review of the veteran's service medical records 
shows they completely negative for any complaint, finding or 
diagnosis of peptic ulcer disease.  

Although the veteran's wife reports that the veteran 
regurgitates his food daily, there is no competent that he 
currently has ulcer disease.  

The veteran's post-service medical records, such as the 
report of a March 1988 examination at Chapin Family Practice, 
do show a history of ulcer disease dating back to service.  

However, that conclusion apparently was based on a history 
provided by the veteran rather than a review of the claims 
folder.  In this regard, it should be noted that a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Moreover, after specifically considering the question, the 
most recent VA examiner concluded that a diagnosis of peptic 
ulcer disease had not been established.  

As such, the post-service records cannot be considered 
competent evidence of service connection.  Absent competent 
evidence of current disability, service connection must be 
denied.  


ORDER

Service connection for GERD is denied.  

Service connection for peptic ulcer disease is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


